Case 3:19-cv-08185-DLR Document1-3 Filed 06/20/19 Page 1 of 54

EXHIBIT A
2575 East Camelback Road

Golloghtr & Kennedy, PA
Photnin, Arizone 85016-9225

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 2 of 54

Robert W. Boatman (009619
Shannon L, Clark (019708)
Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
602-530-8000
rwb@gknet.com

sle@gknet.com
Attorneys for Plaintiffs

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
Humphrey, AND ON BEHALF OF THE
STATUTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased,

Plaintiffs,

VS.

YOKOHAMA TIRE CORPORATION, a

California corporation; ACCUSHINE, INC., an
Arizona corporation, dba ACCUSHINE AUTO
SALES; JOHN and JANE DOES I-X; and ABC
COMPANIES I-X,

Defendants.

 

CV 201800316

Complaint

(Wrongful Death, Strict Products
Liability; Negligence)

‘Plaintiffs, for their Complaint against Defendants, allege as follows:

INTRODUCTION

1. On July 3, 2016, Barry Alan Humphrey was driving his 1998 Mercury

Mountaineer on State Route 87, southbound near milepost 359.7, just north of Winslow,

Arizona, in Navajo County.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 3 of 54

2. Merlynn Puhuyaoma and Leelyn Humphrey were seated in the front
passenger seats and Seinna Humphrey was seated in the second row center passenger seat.

3. At approximately 3:47 p.m. the tread on the left rear tire separated.

4, The unexpected and violent tread separation caused a loss of control in the
vehicle resulting the Mercury leaving the roadway and rolling multiple times.

5. Barry Alan Humphrey was ejected and died at the scene.

6. The three passengers, Merlynn Puhuyaoma, Leelyn Humphrey and Seinna
Humphrey were injured in the rollover incident.

7, The failed tire was designed and manufactured by Yokohama Tire
Corporation (“Yokohama”) and sold by Accushine, Inc.

| 8. The failed tire’s United States Department of Transportation number is
CCBNV172612 indicating that it is a tire that was manufactured during the 26" week of
2012.

9. This action is brought against Defendants to recover damages for the
wrongful death of Barry Alan Humphrey and injuries sustained by Merlynn Puhuyaoma,
Leelyn Humphrey and Seinna Humphrey. The action also seeks property damages.

PARTIES, JURISDICTION AND VENUE
10. Plaintiffs incorporate by reference all proceeding allegations as set forth
herein.
11. Plaintiffs were at all material times residents of Navajo County, Arizona.
12. Plaintiff Merlynn Puhuyaoma is the natural mother of Plaintiffs Leelyn

Humphrey and Seinna Humphrey. She brings this action on behalf of herself, as guardian
2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 4 of 54

ad litem for her minor children and on behalf of all the statutory beneficiaries for the
wrongful death of Barry Alan Humphrey.

13. Defendant Yokohama is a California corporation authorized to do business in
Arizona.

14. | Defendant Accushine, Inc. is an Arizona corporation, doing business in
Navajo County, Arizona, as Accushine Auto Sales (“Accushine”).

15. Defendants John and Jane Does I-X and ABC Companies I-X are persons,
organizations, entities, sole proprietorships, partnerships, limited liability companies,
corporations and other business entities, whose conduct, true names and identities are
unknown at this time. Plaintiffs request leave to amend this Complaint when such
information is discovered.

16. Defendants Yokohama, Accushine, John and Jane Does I-X and ABC
Companies I-X (collectively, “Defendants”) caused injuries and events to occur to
residents of Navajo County, Arizona, out of which the following causes of action arise.

17. Navajo County is a proper venue because the incident occurred there and
Defendant Accushine is domiciled there.

18. Plaintiffs’ injuries and damages were sustained in Navajo County, Arizona.

19. Plaintiffs have incurred damages in an amount exceeding the minimum
jurisdictional limit of this Court.

//1

/f1

 

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 5 of 54

COUNT I
(STRICT PRODUCTS LIABILITY —
DEFENDANTS YOKOHAMA AND ACCUSHINE

20. Plaintiffs hereby incorporate by reference all prior allegations in this
Complaint as though fully set forth herein.

21. The tire that failed is a Big O Big Foot S/T 265/65R17, DOT CC7Y V2F
2312. The tire was manufactured by Yokohama at its Salem, Virginia, plant during the
23rd week of 2012. The tire was mounted in the left rear position on the subject vehicle at
the time it failed.

22. The tire was sold and introduced into the stream of commerce by Defendants
Yokohama and Accushine.

23. Defendants Yokohama and Accushine are engaged in the business of
manufacturing and/or selling tires, and manufactured, sold or otherwise placed into the
stream of commerce the tire that failed in this accident.

24, Defendants Yokohama and Accushine sold the tire in a condition that was

defective, unfit and unreasonably dangerous for its intended and foreseeable use at the time

_ it left the sellers. The tire was defective in design and manufacture, and defective due to

inadequate warnings or instructions concerning its use. Defendants Yokohama and
Accushine are strictly liable to Plaintiffs in tort.

25.  Atthe time of the accident, the subject tire was being used for its intended
purpose in a manner foreseeable to Defendant Yokohama.

26. Plaintiffs were relying on the skill and judgment of Defendant Yokohama to

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document1-3 Filed 06/20/19 Page 6 of 54

ensure that the tire would be suitable for the purposes for which Plaintiffs would be using
it.

27. It was economically, technologically, and practically feasible at the time the
tire was designed, manufactured, sold and/or placed into the stream of commerce to
provide proper warnings of the risk of the tire’s tread separating and causing rollover
incidents.

28. It was economically, technologically, and practicably feasible at the tire was
designed, manufactured, sold, and/or placed into the stream of commerce to ensure that the
tire’s tread did not separate under normal driving conditions.

29. Asadirect and proximate result of the defective and unreasonably dangerous
condition of the subject tire, Plaintiffs were seriously injured.

30. Asa direct and proximate result of the defective and unreasonably dangerous
condition of the subject tire, the spousal and parent-child relationships have been
destroyed.

31. Asa direct and proximate result of the defective and unreasonably dangerous
condition of the subject tire, Plaintiffs sustained personal injuries, incurred medical
expenses and will continue in the future to incur medical expenses, lost wages and other
special damages.

32. Plaintiffs are informed and believe that Defendant Yokohama knew or
should have known about the defects alleged in this Complaint and that death and serious
injuries could occur. Nonetheless, the defects were not corrected by Defendant

Yokohama, nor did Defendant Yokohama warn the public about these defects and the risks

5

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 7 of 54

that they posed. Instead, it deliberately and intentionally concealed such information from
the public. Such acts and/or omissions, constitute willful, wanton, reckless and malicious
behavior and/or a conscious disregard of the substantial risk that such conduct might
threaten a life like that of Plaintiffs.

33. Plaintiffs are accordingly entitled to punitive damages against Defendant
Yokohama.

COUNT If

- (NEGLIGENCE - DEFENDANTS YOKOHAMA AND ACCUSHINE)

34, Plaintiffs hereby incorporate by reference all prior allegations in this
Complaint as though fully set forth herein.

35. Defendant Yokohama was negligent in its design, manufacture, inspection,
distribution and sale of the above-described tire and in its failure to warn and instruct with
respect to the proper use of that tire.

36. Defendant Yokohama had a duty to Plaintiffs to exercise reasonable and
ordinary care in the formulation, testing, design, manufacture and marketing of the tire and
to provide adequate warnings concerning the proper use of the tire.

37. Defendant Yokohama breached these duties to Plaintiffs by designing,
manufacturing, advertising and selling tires that have an unreasonably dangerous
propensity to experience a sudden and catastrophic tread separation that can foreseeably
result in rollover accidents.

38. Defendant Yokohama further breached its duty to Plaintiffs by failing to

provide adequate warnings concerning the proper use of its product and the unreasonably

6

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 8 of 54

dangerous propensities of that product.

39. Defendant Yokohama further breached its duty to Plaintiffs by failing to
promptly recall the tire or take other appropriate remedial action.

40. Defendant Yokohama knew or should have known that the tire was
unreasonably dangerous and was not as warranted and represented by Defendant
Yokohama.

41. Upon belief, Defendant Yokohama may argue that Accushine was negligent
in its service or inspection of the subject tire. In such event, Plaintiffs adopt their
allegations in an abundance of caution and to avoid a non-party at fault designation.

42. As a direct and proximate result of the negligence of Defendants Yokohama
and (alternatively) Accushine, the tire failed and caused the loss of control of the Mercury
Mountaineer, resulting in Plaintiffs’ injuries and damages set forth above.

43. Plaintiffs are informed and believe that Defendant Yokohama knew or
should have known about the negligence alleged in this Complaint and that life-threatening
incidents such as this could occur as a result. Nonetheless, Defendant Yokohama did not
take measures to remedy its negligence, nor did it warn the public or consumers like
Plaintiffs about its negligence and the risks that it posed. Instead, Defendant Yokohama
deliberately and intentionally concealed such information from the public. Such acts
and/or omissions constitute willful, wanton, reckless, and malicious behavior and/or a
conscious disregard of the substantial risk that such conduct might threaten the life, or
seriously injure the physical health, welfare, and safety of the public, including consumers

like Plaintiffs.

 
10
1]
12
13
14
15
16
17
18
19
20
2]

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 9 of 54

44. Accordingly, Plaintiffs are entitled to punitive damages against Defendant
Yokohama.

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury.

PRAYER

WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

A. For general damages to compensate Plaintiffs for the disability, pain,
anguish, sorrow, mental suffering, stress and shock that they have experienced, and will
continue to experience in the future, as a result of their injuries;

B, For the reasonable value of medical expenses incurred and to be incurred in
the future for the incident-related care of Plaintiffs;

C. For past and future wage loss and loss of earning capacity;

‘D~ For general damages to compensate Plaintiffs for the loss of consortium
resulting from the wrongful death of Barry Alan Humphrey and other cognizable damages,

E. For loss of household services;

FE. For the reasonable value of funeral and burial expenses incurred for services
rendered for Barry Alan Humphrey;

G. For other general and special damages available under law;

H. For punitive damages against Defendant Yokohama to punish and deter
Defendant Yokohama, and others similarly situated, from engaging in like conduct in the
future;

I. For pre-judgment interest on liquidated damages;

8

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 10 of 54

J. For Plaintiffs’ cost of suit; and

K. — For such other and further relief as the Court deems just and proper.

DATED June 21, 2018.

6646795v2/28424-0001

GALLAGHER & KENNEDY, P.A.

 
 

 

 

Robt W. Boatman
Shannon L. Clark

2575 East Camelback Road
Phoenix, Arizona 85016
Attorneys for Plaintiffs

 
Gollagher & Kennedy, P.A
2575 Batt Camelooshy Road .
Phoenix, Arizona 85016-9225

10
1]
12
13
14
I5
16
17
18
19
20
21

22

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 11 of 54

SOUNTY -
Robert W. Boatman (009619 PEANKE Ee aeHeG RIOR COUR
Shannon L. Clark (019708) :
Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
602-530-8000
rwb@gknet.com

sle@gknet.com
Attorneys for Plaintiffs

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna {| No.G\/ 2018 0) 0317 6
Humphrey, AND ON BEHALF OF THE

STATUTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased, Certificate of Arbitration

Plaintiffs,
vs.

YOKOHAMA TIRE CORPORATION, a
California corporation, ACCUSHINE, INC., an
Arizona corporation, dba ACCUSHINE AUTO
SALES; JOHN and JANE DOES I-X; and ABC
COMPANIES I-X,

Defendants.

 

 

 

The undersigned certifies that he knows the dollar limits and any other limitations
set forth by the Local Rules of practice for this Court, and further certifies that this case IS
NOT subject to compulsory arbitration as provided by Rules 72 through 77 of the Arizona

Rules of Civil Procedure.

 
10
11
12
13
14
15
16
17
18
19
20
21

22

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 12 of 54

DATED June 21, 2018.

6672475v1/28424-0001

 

GALLAGHER & KENNEDY, P.A.

By: Ea

Rasert W. Boatman
Shannon L. Clark

2575 East Camelback Road
Phoenix, Arizona 85016
Attorneys for Plaintiffs

 
Gallagher & Kennedy, PA.
2575 East Cametbork Read

Photnin, Arizona 35016-9225

10
ll
12
13
14
15
16
17
18
19
20
21

22

Case 3:19-cv-08185-DLR Document 1-3

Robert W. Boatman (009619
Shannon L. Clark (019708)
Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
602-530-8000
rnwb@gknet.com

sic@gknet.com
Attorneys for Plaintiffs

Filed 06/20/19 Page 13 of 54

CONE OP
! AR
CORY Ar (RRM ED

HIN 28 2088

NAVAJO COUR Y
vu Ghd] Ae ym
MBANKE b SUPERIOK COM i

wha Py PR,

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
Humphrey, AND ON BEHALF OF THE
STATUTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased,

Plaintiffs,
vs.

YOKOHAMA TIRE CORPORATION, a
California corporation; ACCUSHINE, INC., an
Arizona corporation, dba ACCUSHINE AUTO
SALES; JOHN and JANE DOES I-X; and ABC
COMPANIES I-X,

Defendants.

 

 

 

woCV 201800316

Demand for Jury Trial

Plaintiffs, through undersigned counsel, hereby demands a trial by jury of all issues

so triable, in accordance with Rule 38(b), Arizona Rules of Civil Procedure.

 
10
li
12
13
14
15
16
17
18
19
20
21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 14 of 54

DATED June 21, 2018.

6672451 v1/28424-0001

GALLAGHER & KENNEDY, P.A.

By: f GC
Ré@ert W. Boatman

Shannon L. Clark

2575 East Camelback Road
Phoenix, Arizona 85016
Attorneys for Plaintiffs

 

 
Oo CO Ss DB WT BP WD NO

Phoenix, AZ 85003
— — — pene oy pee rent —
~] ON Lo) & Oo NO boot ©

Gordon Rees Scully Mansukhani, LLP
111 W. Monroe Street, Suite 1600

No NO NO NH NO LY NY NH HN | ee
Sa ss DW BP WH NYO — DTD Oo w

 

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 15 of 54

FILED
Deanne Romo
CLERK, SUPERIOR COURT
08/01/2018 6:17PM
BY: MRUSSELL
DEPUTY

Brian R. Booker (SBN: 015637)
Gordon Rees Scully Mansukhani, LLP
111 W. Monroe Street, Suite 1600
Phoenix, AZ 85003

Telephone: (602) 794-2491

Facsimile: (602) 265-4716
bbooker@grsm.com

Jeffrey A. Swedo (To be admitted pro hac vice)
GORDON REES SCULLY MANSUKHANI, LLP
2211 Michelson Drive, Suite 400

Irvine, CA 92612

Telephone: (949) 255-6950

Facsimile: (949) 474-2060

jswedo@grsm.com

Attorneys for Defendant
Yokohama Tire Corporation

SUPERIOR COURT OF THE STATE OF ARIZONA
NAVAJO COUNTY

MERLYNN PUHUYAOMA as
Guardian and Conservator of Leelyn
Humphrey and Seinna Humphrey, AND
ON BEHALF OF THE STATUTORY
BENEFICIARIES OF Barry Alan
Humphrey, deceased,

CASE NO. 80900CV201800316

NOTICE OF FILING NOTICE OF
REMOVAL TO FEDERAL COURT

Plaintiffs,

)
)
)
)
)
)
)

: )
vs.
YOKOHAMA TIRE CORPORATION, )
a California corporation; ACCUSHINE, )
INC., an Arizona corporation, dba )
ACCUSHINE AUTO SALES; JOHN _)
and JANE DOES I-X; and ABC )
COMPANIES I-X, )
)

)

Defendants.

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT, PARTIES, AND THEIR
ATTORNEYS

PLEASE TAKE NOTICE that a Notice of Removal of this action was filed by
Defendant Yokohama Tire Corporation in the United States District Court for the District
of Arizona on August 1, 2018. A copy of the Notice of Removal (without exhibits) is

«1.

 
Gordon Rees Scully Mansukhani, LLP
111 W. Monroe Street, Suite 1600
Phoenix, AZ 85003

1161643/39461 168.1

oO CO HI HD nH BP WO NO

Nw bo BOO KN KD BR RO RD wm errr pam ce
aI DN nm BOW NS ll ODN O lA Dr a ON Ol Cl

28

further unless or until the case is remanded.

Dated this 1‘ day of August, 2018.

ORIGINAL electronically filed this

Robert W. Boatman

Shannon L. Clark

Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
Attorneys for Plaintiffs

Jacob Speckhard

Jones Skelton Hochuli, PLC

40 N. Central Ave., Suite 2700
Phoenix, AZ 85004

Attorneys for Defendant Accushine, Inc.

 

By: Angelina Chavez

 

 

1" day of August, 2018, with copies mailed to:

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 16 of 54

attached hereto as Exhibit 1, and is served and filed herewith.
Pursuant to 28 U.S.C. § 1446, the filing of the Notice of Removal in the United
States District Court, together with the filing of a copy of the Notice of Removal with this

Court, effects removal of this action and the above-captioned court may proceed no

GORDON REES SCULLY
MANSUKHANTI, LLP

By: /s/ Brian R. Booker

Brian R. Booker

Attorneys for Defendant
Yokohama Tire Corporation

 
oOo CO SI DH A Fe WH PY

RO BOO BRO RD RQ me eee amhmkmkhmamk
BPR OS8 & SF Cae Baa kk anes

Case 3:19-cv-08185-DLR Document 1-3

Ryan J. McCarthy, Bar #020571

Jacob L. Speckhard, Bar #032442
JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-1789

Fax: (602) 200-7878

rmecarthy @jshfirm.com

jspeckhard @jshfirm.com

minuteentries @jshfirm.com

Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

Filed 06/20/19 Page 17 of 54

FILED
Deanne Romo
CLERK, SUPERIOR COURT
08/09/2018 3:13PM
BY: MRUSSELL
DEPUTY

SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
Humphrey, AND ON BEHALF OF THE
STATUTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased,

Plaintiff,
Vv.

YOKOHAMA TIRE CORPORATION, a
California corporation; ACCUSHINE, INC.,
an Arizona corporation, dba ACCUSHINE
AUTO SALES; JOHN and JANE DOES I-X;
and ABC COMPANIES I-X,

Defendants.

 

 

 

NO. CV2018-003 16

DEFENDANT ACCUSHINE, INC.’S
ANSWER TO PLAINTIFE’S
COMPLAINT

(Assigned to the Honorable )

Defendant, Accushine, Inc. dba Accushine Auto Sales (“Defendant”), by and

through undersigned counsel, for its Answer to Plaintiff's Complaint, admits, denies, and alleges

as follows:

INTRODUCTION

1. Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 1 of Plaintiffs’

6881899.1

Complaint, and therefore denies the same.

 
oOo won DN OO SP WD YO

RO RP RO BD DRDO ee
RoR, & SB & &F Ce vwiaak aenxts

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 18 of 54

2. Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 2 of Plaintiffs’ Complaint, and therefore denies the same.
3, Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 3 of Plaintiffs’ Complaint, and therefore denies the same.
4. Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 4 of Plaintiffs’ Complaint, and therefore denies the same.
5: Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 5 of Plaintiffs’ Complaint, and therefore denies the same.

6. Defendant lacks sufficient information to form a belief as to the truth of the

_ allegations contained in Paragraph 6 of Plaintiffs’ Complaint, and therefore denies the same.

7. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 7 of Plaintiffs’ Complaint, and therefore denies the same.

8. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 8 of Plaintiffs’ Complaint, and therefore denies the same.

9. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 9 of Plaintiffs’ Complaint, and therefore denies the same.

PARTIES, JURISDICTION AND VENUE

10. Defendant incorporates its responses to Paragraphs 1 through 9 above as if

fully repeated and set forth herein.
| 11. Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 11 of Plaintiffs’ Complaint, and therefore denies the same.

12. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 12 of Plaintiffs’ Complaint, and therefore denies the same.

13. Defendant lacks sufficient information to form a belief as to the truth of the

allegations contained in Paragraph 13 of Plaintiffs’ Complaint, and therefore denies the same.

6881899. 2

 
oO oOo SI WB A FP W NY Fe

NO PO DP KO DD RO RO RR eR RR
N OA BP WO NY KY§ CO OO DM Hs HDB HR BP WO PO KF OO

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 19 of 54

14. Defendant admits the allegations contained in Paragraph 14 of Plaintiffs’
Complaint.

15. Defendant will respond to the allegations contained in Paragraph 15 of
Plaintiffs’ Complaint, if and when, Plaintiffs seek leave to amend their Complaint to include the
true names of the fictitiously named Defendants.

16. Defendant denies the allegations contained in Paragraph 16 of Plaintiffs’

Complaint.

17. Defendant admits the allegations contained in Paragraph 17 of Plaintiffs’
Complaint.

18. Defendant admits the allegations contained in Paragraph 18 of Plaintiffs’
Complaint.

19. Defendant admits the allegations contained in Paragraph 19 of Plaintiffs’
Complaint.

COUNT I

STRICT PRODUCTS LIABILITY -—
DEFENDANTS YOKOHAMA AND ACCUSHINE

20. Defendant hereby incorporates its responses to Paragraphs 1 through 19
above as if fully repeated and set forth herein.
- 21. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 21 of Plaintiffs’ Complaint, and therefore denies the same.
22. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 22 of Plaintiffs’ Complaint, and therefore denies the same.
23. Defendant admits that it buys and sells used vehicles. Defendant denies
that it is engaged in the business of manufacturing and/or selling tires, and denies the remaining
allegations contained in Paragraph 23 of Plaintiffs’ Complaint.
| 24. Defendant denies the allegations contained in Paragraph 24 of Plaintiffs’

Complaint.

6881899.1 3

 
Oo Oo HI HD HH BP WY PY

RO NO DD wm et

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 20 of 54

25. Defendant lacks sufficient information to form a belief as to the truth of the
allegations contained in Paragraph 25 of Plaintiffs’ Complaint, and therefore denies the same.

26. The allegations contained in Paragraph 26 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

27. The allegations contained in Paragraph 27 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

28. The allegations contained in Paragraph 28 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

29. Defendant denies the allegations contained in Paragraph 29 of Plaintiffs’

Complaint.
- 30. Defendant denies the allegations contained in Paragraph 30 of Plaintiffs’

Complaint.
31. Defendant denies the allegations contained in Paragraph 31 of Plaintiffs’

Complaint. .

32. The allegations contained in Paragraph 32 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

33. The allegations contained in Paragraph 33 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the

same is denied.

6881899.1 4

 
oO fo YN WB OH FP WH YO

Oo NO NO BD KR KN KR RR ee
Nn OA FP WO NY KH CO OO DO aT HDB A BP WO NY YF O&O

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 21 of 54

COUNT IT
(NEGLIGENCE - DEFENDANTS YOKOHAMA AND ACCUSHINE)
_ 34. Defendant hereby incorporates its responses to Paragraphs 1 through 33
above as if fully repeated and set forth herein.

35. The allegations contained in Paragraph 35 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

36. The allegations contained in Paragraph 36 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

37. The allegations contained in Paragraph 37 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

38. The allegations contained in Paragraph 38 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

39. The allegations contained in Paragraph 39 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

40. The allegations contained in Paragraph 40 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

41. Defendant denies the allegations contained in Paragraph 41 of Plaintiffs’
Complaint.
42. Defendant denies the allegations contained in Paragraph 42 of Plaintiffs’

Complaint.

688 1899.1 5

 
oOo Oo SN DW TT FP HH YN

O NN BD DO DN DD DD imme pd
NH UO Be WHO NNO KH DOD OO CO WB A Fe WO PO KF SO

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 22 of 54

' 43. The allegations contained in Paragraph 43 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

_ 44, The allegations contained in Paragraph 44 of Plaintiffs’ Complaint do not
pertain to Defendant, thus no response is required. To the extent a response is required, the
same is denied.

45. Defendant denies each and every allegation not specifically admitted or

otherwise addressed herein.

AFFIRMATIVE DEFENSES

1. Defendant alleges, by way of affirmative defense, that Plaintiff’s Complaint
fails to state a claim upon which relief can be granted.

2. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs failed to mitigate their damages, thus barring or reducing recovery against Defendant.

3. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs may have not been wearing their seatbelts at the time of the accident, which may have
caused or contributed to any alleged injuries Plaintiffs may have sustained in the accident, and
which should bar or reduce any damages recoverable by Plaintiffs from Defendant.

4. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs were contributorily negligent and/or any damages sustained by Plaintiffs were the
result of an intervening/superseding cause, or occurred as a result of the negligence of someone
other than Defendant, all of which would bar or reduce any damages recoverable by Plaintiffs
from Defendant.

5. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs were negligent, in whole or in part, which should bar or reduce any damages

recoverable by Plaintiffs from Defendant.

6881899.1 6

 
Co wa HIN DW OO BP WY NY

BOO BRO ND OND Phe i,

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 23 of 54

6. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs injuries may be the result of pre-existing medical conditions unrelated to those alleged
to have occurred in the subject accident which may bar or reduce any damages recoverable by
Plaintiffs from Defendant.

7. As and for a further defense and in the alternative, Defendant alleges that
Defendant did not manufacture or sell a defective product and/or that said product was not
unreasonably dangerous when it left Defendant’s possession.

8. As and for a further defense and in the alternative, Defendant alleges that it
did not create a dangerous condition that caused Plaintiffs’ alleged injuries, and asserts that it is
not indebted to Plaintiffs in any amount under any legal theory whatsoever. |

9. As and for a further defense and in the alternative, Defendant alleges that it
did not know, and had no reason to know, of any alleged dangerous condition(s) that allegedly
caused Plaintiffs’ damages.

10. As and for a further defense and in the alternative, Defendant alleges all
affirmative defenses available pursuant to A.R.S. §§ 12-681 through 12-689.

11. As and for a further defense and in the alternative, Defendant alleges that
the manufacturer of the subject product utilized plans/designs and methods and techniques of
manufacturing, inspecting, testing, and labeling that were state of the art at the time the product
was initially sold by the manufacturer. See A.R.S. § 12-683(1).

12. As and for a further defense and in the alternative, Defendant alleges that
an alteration or modification of the subject product or its component parts was not reasonably
foreseeable, made by someone other than Defendant, and/or subsequent to the time the vehicle
was first sold by Defendant, which may have contributed to Plaintiffs’ damages. See A.R.S. §
12-683(2).

13. As and for a further defense and in the alternative, Defendant alleges that

the proximate cause of the incident giving rise to Plaintiffs’ alleged injuries may have been the

6881899. 1 7

 
Oo CO “St DN RHR Be WD LN

DO BOO ROO NRO em kee peek

 

Case 3:19-cv-08185-DLR Document1-3 Filed 06/20/19 Page 24 of 54

use of product that was for a purpose, in a manner or in an activity, other than that which was
reasonably foreseeable or was contrary to express and adequate instructions or warnings
appearing on or attached to the product or on its original container or wrapping. Plaintiffs or
other named or unknown culpable parties knew, or with the exercise of reasonable and diligent
care should have known, of such instructions or warnings. See A.R.S. § 12-683(3).

14. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs’ claims are barred by doctrines of expressed or implied preemption as a result of the |

manufacturer’s compliance with all applicable government and industry law and/or standards in

4 the design and manufacture of the subject product.

15. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs cannot present an alternative design that would render the product safer overall. See
RESTATEMENT (THIRD) OF TORTS: PRODUCT LIABILITY § 2.

16. As and for a further defense and in the alternative, Defendant alleges that
the subject product was appropriate for its intended use and was not defective.

17. As and for a further defense and in the alternative, Defendant alleges that
Plaintiffs may have failed to properly follow warnings and/or instructions related to the use of
the subject product.

18. As and for a further defense and in the alternative, Defendant alleges that
Defendant, if found liable for the allegations contained in Plaintiffs’ Complaint, is entitled to
contribution from other Defendants and parties, named and unnamed, by way of the doctrine of
contribution.

19. As and for a further defense and in the alternative, Defendant alleges that
Defendant alleges that Plaintiffs are barred from recovery pursuant to A.R.S. § 12-711.

20. Although Defendant does not presently have specific facts in support of the
remaining defenses, they wish to put counsel for Plaintiffs upon notice that they hereby raise the

following defenses which, through subsequent discovery may, indeed, be supported by the facts:

6881899.1 8

 
oOo wo nH DN OO PP WO YY

BO BD ORD ee
RaR BBR FS SCGaeVWTABTBREBORELS

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 25 of 54

assumption of the risk, statute of limitations, privilege and/or immunity, abatement under Rule
6(f), lack of jurisdictions over the subject matter, lack of jurisdiction over the person, according
and satisfaction, arbitration and award, discharge of bankruptcy, duress, estoppel, failure of
consideration, fraud, illegality, laches, license, payment, release, res judicata, statute of frauds,
insufficiency of process and insufficiency of service of process and waiver.

_ WHEREFORE, having fully answered the allegations of Plaintiff's Complaint,
Defendant prays that same be dismissed with prejudice, that Plaintiff take nothing thereby, that
Defendant be awarded its costs and attorneys’ fees incurred herein, and for such other and

further relief as to this Court seems just in the premises.

DATED this 9" day of August, 2018.
JONES, SKELTON & HOCHULI, P.L.C.

By /s/ Ryan J. McCarthy
Ryan J. McCarthy
Jacob L. Speckhard
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004
Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

 

ORIGINAL of the foregoing electronically filed
this 9" day of August, 2018.

COPY of the foregoing mailed/e-mailed
this 9"" day of August, 2018, to:

Robert W. Boatman, Esq.
Shannon L. Clark, Esq.
Gallagher & Kennedy, P.A.
2575 E. Camelback Road
Phoenix, AZ 85016-9225
Attorneys for Plaintiffs

/s/ Mary Creed

6881899.1 9

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 26 of 54

Docketed

MAR 11 2019

IN THE SUPERIOR COURT, STATE OF ARIZONA Superior Court
IN AND FOR THE COUNTY OF NAVAJO

 

 

JUDGE: MICHALA M. RUECHEL DATE: March 11, 2019
DIVISION: IV ISSUED BY: Glenda Walters
NOTICE
PUHUYAOMA
Plaintiff
Case No. S -0900 CV201800316
Vv.

YOKOHAMA TIRE CORP., et al
Defendants

This matter having been remanded back to Navajo County, the Court schedules
a telephonic status/scheduling conference for the 26" day of April, 2019 at 1:15 p.m.

Parties are directed to call the Court at 928-524-4159 at the scheduled time.

Copies to: Robert Boatman; Brian Booker; Ryan McCarthy; Shannon Clark; Jacob
Speckhard; Samuel Arrowsmith; Jeffrey Swedo; CFM

1
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 27 of 54

1 | Robert W. Boatman (009619
| Shannon L. Clark (019708)
2| Gallagher & Kennedy, P.A.
_ | 2575 East Camelback Road
3 Phoenix, Arizona 85016-9225
--.. | 602-530-8000
4] rwb@gknet.com
| slc@gknet.com

S| Attorneys for Plaintifi

, 6
. 4 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
: IN AND FOR THE COUNTY OF NAVAJ O-

| MERLYNN PUHUYAOMA as Guardian and
9 |} Conservator of Leelyn Humphrey and Seinnal No. CV2018-00316

 

q Humphrey, AND ON BEHALF OF THE
; * 10] STATUTORY BENEFICIARIES OF Barry Alan
8 He Humphrey, deceased, JOINT REPORT
i Plaintiffs,
i < 2 - (Assigned to the Honorable
e ; vs. Michala Ruechel)
a 2 13

| YOKOHAMA TIRE CORPORATION, a

14] California corporation; ACCUSHINE, INC., an)
__ | Arizona corporation, dba ACCUSHINE AUTO
15) SALES; JOHN and JANE DOES I-X; and ABC
ié COMPANIES I- x,

Gallagher & Kennedy, PA ; ce

 

Se Defendants,
17
_The parties signing below certify that they have conferred about the matters set
12 nee ~ CO! tt ters.
___ | forth in Rule 16(d), and that this case is not subject to the mandatory arbitration
19 . an
30 provisions of Rule 72. With regard to matters upon which the parties could not agree, ~ —
3 they have set forth their positions separately in item 14 below. The parties are submitting

22°

 

 
10)
4

12.

13

44

“is
16
V7
i8
19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 28 of 54

a Proposed Scheduling Order with this J oint Report. Each date in the Joint Report and in o

_ the Proposed Scheduling Order includes a calendar month, day, and year.

1. Brief description of the case: Plaintiffs allege injuries as a result of an _
unexpected violent tire tread separation, causing Plaintiffs to lose control of their vehicle, .

leaving the highway and rolling several times. Defendants deny liability or that any

. conduct of theirs caused injury to Plaintiff.

-@ Ifa claimant is seeking other than monetary damages, specify the relief |

[ sought. Not Applicable.

2. Current case status: Every defendant has been served or dismissed: [ X ] yess

[ ] no a
_@ Every party who has not been defaulted has filed a responsive pleading:
— [X ]yes [ Jno

Explanation of a “no” response to either of the above statements:
3.0 Amendments: A party anticipates filing an amendment to a pleading that will

_add a new party to the case: [ ]yes [X] no

| 4... Special case management: Special case management procedures are appropriate: _

[ ] yes [X]no
e If“yes,” the following case management procedures are appropriate

because:

 
10}
WL
12

43

“14

15

16

17

20.

21

22

19°

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 29 of 54

5. Settlement: The parties agree to engage in settlement discussions with a private |
mediator. | | |
The parties will be ready fora settlement conference or a private mediation by “
December 3, 2019. |
6. Readiness: This case will be ready for trial by September 14, 2020.
7. . Jury: A trial by jury is demanded: [ X] yes [ ] no
8, Length of Trial: The estimated length of trial is 10 days.
cn | ‘Summary Jury: The parties agree toa summary jury trial: [ ]yes [X]no..
10. . Preference: This case is entitled toa preference for trial pursuant to the oe : :
| | - statute or rule: Not Applicable. |
11. | Special Requirements: None at this time.
12. “Scheduling Conference: The parties request a Rule 16(d) scheduling confétence:
~— [ lyes [X] no
13. - Other matters: Other matters that the parties wish to bring to the Court’s
attention that may affect management of this case: Not Applicable.
14. ‘Items upon which the parties do not agree: The parties were unable in good

faith to 0 agree upon the following items, and the position of each party as to each

item is as follows: Not Applicable

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 30 of 54

10

12

13

14.

15°

16

17

18°
19

20

21

22

 

DATED this 13" day of June, 2019.

ELECTRONICALLY FILED |
With the Clerk of the Court and COPY
delivered via ECF System this 13"
day of June, 2019, to:

Honorable Michala Ruechel
Navajo. County Superior Court
Division 4 ~—

100 Code Talkers Drive
Holbrook, Arizona 86025

GALLAGHER & KENNEDY, P.A.

By /s/ Shannon L. Clark
‘Robert W. Boatman
Shannon L. Clark
2575 East Camelback Road
Phoenix, Arizona 85016-9225
Attorneys for Plaintiffs

GORDON REES SCULLY
MANUSUKHANI, LLP

 

By isl Bri ian R. Booker
Brian R. Booker
- Jeffrey A. Swedo
‘2211 Michelson Drive, Suite 400
Irvine, California 92612
Attorneys for Defendant Yokohama

 
10
12
Bl

14

16

18

20
21

22

17

19

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 31 of 54

COPY of the foregoing mailed this
13" day of June, 2019, to:

Brian R. Booker, Esq.
Jeffrey A. Swedo, Esq.

| Gordon & Rees Scully Mansukhani
| 2211 Michelson Drive, Suite 400
| Irvine, California 92612

Attorneys for Defendant Yokohama
/s/ Roberta L. Schmidt

7080453v1/28424-0001

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 32 of 54

1 Robert W. Boatman (009619

Shannon L. Clark (019708)

2) Gallagher & Kennedy, P.A.

2575 East Camelback Road

3 |. Phoenix, Arizona 85016-9225
602-530-8000

4 rwh@gknet. com :
sic c@gknet. com

5 Attomeys for Plaintiffs

, “IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
al | LIN AND FOR THE COUNTY OF NAVAJ O

| MERLYNN” PUHUYAOMA as Guardian an
. 9 Conservator. of Leelyn Humphrey and Seinnal No. CV2018-00316

   

eo Humphrey, AND © ON BEHALF OF THE
of 10] STATUTORY BENEFICIARIES OF Barry Alanj
8 . Humphrey, deceased, | PROPOSED SCHEDULING |
; i , | ORDER
a : Plaintifts,
< 22 ae
; vs. - | (Assigned to the Honorable
2 13 Michala Ruechel)

Le YOKOHAMA. TIRE CORPORATION, al
44 California corporation; ACCUSHINE, INC., an!

| Arizona corporation, dba ACCUSHINE AUTO
15) SALES; JOHN and JANE DOES I- X; and ABC
: COMPANIES I- X,

2575 East Camelback: Road. : woe

 

 

16 |
- Defendants.
17.
/ ‘18 Upon consideration of the parties’ Joint Report, the Court orders as follows:
19 : 1. Initial disclosure: ‘The parties have exchanged their initial disclosure statements. "
96 2. Expert witness disclosure: The parties shall simultaneously disclose areas of

4 expert testimony by July 11, 2019,

22

 

 
10°

a

12

13,
es cause: shown ¢ or upon a written or an on-the- record agreement of the partes.
- Yr:
15

16

17

18
19
20
21 2

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 33 of 54

"Plaintiffs shall disclose the identity and opinions of expert by August 13, 2019
and Defendants shall disclose the identity and opinions of experts by October 8, 2019.

Plaintiffs shall disclose the identity and opinions of their rebuttal experts by
December 2, 2019. |
3, ‘Lay (non. -expert) ) witness d disclosure: The parties s shall disclose all lay witnesses ;
by December 18, 2019. |
4. Final supplemental disclosure: Each party shall provide final supplemental
disclosure by January 1, 2020. This order ages not replace the patties obligatic on to oe os
seasonably disclose Rule 26. 1 information ¢ on an on-going basis and as it becomes a
evil = a mee

| No party shall use any lay witness, expert witness, expert opinion, or exhibit

at trial not disclosed i ina timely manner, except upon order r of the Court for good |

5. | Discovery deadlines: “The parties will propound all discovery undertaken
pursuant to Rules 33 through 36 by March: 10, 2020. ‘The parties will complete the . 2
depositions of ‘patties and lay witnesses by: May 12, 2020, and will ‘complete the | |
depositions of expert witnesses by: July 7, 2020. The parties will complete all other -
discovery: july 7, 2020. 7

(Complete discovery” "includes conclusion of all | deposition and submission of
full and final responses to written discovery): | |

6. Settlement conference or private mediation: *[choose one]:

 
of
ul.
2]
2B
14
15.
- i
18,

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 34 of 54

: U ; Referral to ADR for a settlement conference: The Clerk or the Court
will i issue a referral to ADR by a separate minute enty - |

1x] Private mediation: The parties shall participate in mediation usi using a
private mediator agreed to by the partes The parties shall complete mediation by
December 3, 2019.

All I atorneys and their clients, all self-represented parties, and any non- atlorney :
representatives who have full and complete authority to settle this case shall personally
appear and participate in good faith in this mediation, even ifno settlement i is expected.

2 However, ifa non-attorney representative requests a telephonic appearance and the ee
mediator grants the request Prior to the mediation date, a non- attorney representative may
appear telephonically. | | -

a T ] No settlement conference or mediation: A settlement conference or |
oe mediation is not ordered.
h | + Dispositive motions and trial: The Parties shall file all dispositive n motions bY

June 23, 2020.

8. Trial setting conference: On 5 [the court will produce :

 

_ this date] the Court will conduct a telephonic trial setting conference. Attorneys and self-.

represented parties shall have their calendars available for the conference.
-— [X] Plaintiff [] Defendant will initiate the conference call by arranging for the
presence of all other counsel and self-represented parties, and by calling this division at

the scheduled time.

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 35 of 54

10

4.
12

43

15

16

~ 18

19

20

21

22,

14

17

 

9. | Firm dates: No stipulation of the parties that alters a filing deadline or a hearing
date contained in this scheduling order will be effective without an order of this Court
approving the stipulation. Dates set forth in this order that govern court filings or
hearings are firm dates, and may be modified only with this Court’s consent and for good
cause. This Court ordinarily will not consider a lack of preparation as good cause.

10. Further orders: The Court further orders as follows:

 

DATED this___day of 2019.

 

The Honorable Michala Rueche

7080471 vl /28424-0001

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 36 of 54

Docketed

MAR 11 2019

IN THE SUPERIOR COURT, STATE OF ARIZONA Superior Court
IN AND FOR THE COUNTY OF NAVAJO

 

 

JUDGE: MICHALA M. RUECHEL DATE: March 11, 2019
DIVISION: IV ISSUED BY: Glenda Walters
NOTICE
PUHUYAOMA
Plaintiff

Case No. § -0900 CV201800316
Vv.

YOKOHAMA TIRE CORP., et al
Defendants

This matter having been remanded back to Navajo County, the Court schedules
a telephonic status/scheduling conference for the 26'" day of April, 2019 at 1:15 p.m.

Parties are directed to call the Court at 928-524-4159 at the scheduled time.

Copies to: Robert Boatman; Brian Booker; Ryan McCarthy; Shannon Clark; Jacob
Speckhard; Samuel Arrowsmith; Jeffrey Swedo; CFM

1
Gordon Rees Scully Mansukhani, LLP

Two North Central Avenue, Suite 2200

Phoenix, AZ 85004

Oo CO SJ DBD Ww” FP WD HN

DO po DN DN HN HO KN KR DN pr pm ee pe
oo sO UO Re WD ND RH  OLlUlUOUmUlUlUlUCOUl DUNO ROG hl

(Case 3:19-cv-08185-DLR Document1-3 Filed 06/20/19 Page 37 of 54

Brian R. Booker (SBN: 015637)

GORDON REES SCULLY MANSUKHANI, LLP
One Renaissance Square

Two North Central Avenue, Suite 2200

Phoenix, AZ 85004

Telephone: (602) 794-2491

Facsimile: (602) 265-4716

bbooker@grsm.com

Jeffrey A. Swedo (To be admitted pro hac vice)
GORDON REES SCULLY MANSUKHANI, LLP
2211 Michelson Drive, Suite 400

Irvine, CA 92612

Telephone: (949) 255-6950

Facsimile: (949) 474-2060

jswedo@grsm.com

Attorneys for Defendant
Yokohama Tire Corporation

IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF NAVAJO

Merlynn Puhuyaoma as Guardian and Case No. S0900 CV201800316
Conservator of Leelyn Humphrey and
Seinna Humphrey, and on behalf of the
statutory beneficiaries of Barry Alan

Humphrey, deceased,

NOTICE OF CHANGE OF LAW FIRM
ADDRESS

Plaintiffs,
VS.

)
)
)
)
)
)
)
)
)
Yokohama Tire Corporation, a )
California corporation; Accushine, Inc., )
an Arizona corporation, dba Accushine )
auto Sales; John and Jane Does I-X; and )
ABC Companies I-X, )
)
)

Defendants.

 

 

 

~ Please take notice as of April 1, 2019, Arizona counsel for Defendant Yokohama

Tire Corporation have changed their address to:

Gordon Rees Scully Mansukhani, LLP
One Renaissance Square
Two North Central, Suite 2200
Phoenix, AZ 85004

 
Gordon Rees Scully Mansukhani, LLP

Two North Central Avenue, Suite 2200

Phoenix, AZ 85004

Oo Oo ss DBD wn FP WY YN

NO PO HN BH HD HN DBD KR DR Rm
oN KN OH BP WH NY YK TCT OBO OBO HIT HTH BP WY YPN KF CS

 

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 38 of 54

- RESPECTFULLY SUBMITTED this 10" day of April, 2019.

FILED via AZTurboCourt this
10" day of April, 2019.

COPIES sent via e-mail this
10" day of April, 2019 to:

Robert W. Boatman

Shannon L. Clark

Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
Attorneys for Plaintiffs

Jacob Speckhard

Jones Skelton Hochuli, PLC

40 N. Central Ave., Suite 2700

Phoenix, AZ 85004

Attorneys for Defendant Accushine, Inc.

/s/_ Angelina Chavez

GORDON REES SCULLY
MANSUKHANI, LLP

By: /s/ Brian R. Booker
Brian R. Booker

Attorneys for Defendant
Yokohama Tire Corporation

 
oOo Oo SY DH A Pe WO YO

RO NO BRO RD ek et
PRBS & SF CGaeR Rar BRAS

Case 3:19-cv-08185-DLR Document 1-3

Ryan J. McCarthy, Bar #020571
Alexander R. LaCroix, Bar #030166
JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-1789

Fax: (602) 200-7878

rmecarthy @jshfirm.com

alacroix @jshfirm.com

minuteentries @jshfirm.com

Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

Filed 06/20/19 Page 39 of 54

SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
Humphrey, AND ON BEHALF OF THE
STATUTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased,

Plaintiff,
Vv.

YOKOHAMA TIRE CORPORATION, a
California corporation; ACCUSHINE, INC.,
an Arizona corporation, dba ACCUSHINE
AUTO SALES; JOHN and JANE DOES I-X;
and ABC COMPANIES I-X,

Defendants.

 

 

 

NO. CV2018-00316

NOTICE OF FILING PROPOSED
ORDER

(Assigned to the Honorable )

Defendant Accushine, Inc., dba Accushine Auto Sales, through undersigned

counsel, hereby gives notice of filing a proposed

order accompanies this Notice.

7636306.1

Order of Dismissal with Prejudice. The draft

 
co oO SI DO A FP WO PO

| OE NO NO SE NO SE NO EE ee
Rarer Ss SPB SETRTAar ape Ss

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 40 of 54

~ DATED this 29™ day of May, 2019.
JONES, SKELTON & HOCHULI, P.L.C.

By /s/ Ryan J. McCarthy
Ryan J. McCarthy
Alexander R. LaCroix
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004
Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

ORIGINAL of the foregoing electronically filed
this 29" day of May, 2019.

COPY of the foregoing mailed/e-mailed
this 29" day of May, 2019, to:

Robert W. Boatman, Esq.
Shannon L. Clark, Esq.
Gallagher & Kennedy, P.A.
2575 E. Camelback Road
Phoenix, AZ 85016-9225
Attorneys for Plaintiffs

Brian R. Booker

One Renaissance Square

Two North Central, Suite 2200

Phoenix, AZ 85004

Attorney for Defendant Yokohama Tire Corporation

Jeffrey A. Swedo

Pro Hac Vice

Gordon Rees Scully Mansukhani, LLP

2211 Michelson Drive, Suite 400

Irvine, California 92612

Attorney for Defendant Yokohama Tire Corporation

/s/ Mary Creed

7636306.1 2

 
Oo Oo SI DH OO Fe WD YY

PO PO DR BD DR DR emer mh mm umm fk
mM BF WO NO FF ODO OO CO AIT WB HH BP WO PO KF CO

Case 3:19-cv-08185-DLR Document 1-3

Ryan J. McCarthy, Bar #020571
Alexander R. LaCroix, Bar #030166
JONES, SKELTON & HOCHULT, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-1789

Fax: (602) 200-7878

rmccarthy @jshfirm.com

alacroix @jshfirm.com

minuteentries @jshfirm.com

Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

Filed 06/20/19 Page 41 of 54

SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
qumphtey, AND ON BEHALF OF THE
STATUTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased,

Plaintiff,
Vv.

YOKOHAMA TIRE CORPORATION, a
California corporation; ACCUSHINE, INC.,
an Arizona corporation, dba ACCUSHINE
AUTO SALES; JOHN and JANE DOES I-X;
and ABC COMPANIES I-X,

Defendants.

 

 

 

NO. CV2018-00316

STIPULATION TO DISMISS
DEFENDANT ACCUSHINE, INC., dba
ACCUSHINE AUTO SALES ONLY
WITH PREJUDICE

(Assigned to the Honorable Michala M.
Ruechel)

It is hereby stipulated, by and between the parties through undersigned counsel, as

follows:

1. The above-captioned action

be dismissed with prejudice as to Defendant

Accushine, Inc. dba Accushine Auto Sales (“Accushine”) only, each party to bear their own

costs and attorneys’ fees; and

7635818.1

 
eo CO SIN DW A Se WY YN

NB NHN KL NO DN DR wee
Soar &BSB & FS CGS TRWDARABRE BHA S

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 42 of 54

2. Yokohama Tire Corporation agrees not to name Accushine as a nonparty at

fault or allege that it was wholly or partly at fault under A.R.S. §12-2506(B).

7635818.1

DATED this 29" day of May, 2019.
JONES, SKELTON & HOCHULI, P.L.C.

By /s/ Ryan J. McCarthy
Ryan J. McCarthy
Alexander R. LaCroix
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004
Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

GALLAGHER & KENNEDY, P.A.

By /s/ Shannon L. Clark
Shannon L. Clark
Robert W. Boatman
2575 E. Camelback Road
Phoenix, Arizona 85016-9225
Attorneys for Plaintiffs

 

GORDON REES SCULLY MANSUKHANI LLP

By /s/ Brian R. Booker
Brian R. Booker
One Renaissance Square
Two North Central, Suite 2200
Phoenix, Arizona 85004
Attorneys for Defendant Yokohama Tire
Corporation

 

 
oC Oo NI DW OO FF DO YO

NO PO NNO NO DN KD DN rom pr kek
Nn On F&F ]}O NO KF§& DCT OO CO I DB A BP WO PO & OC

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 43 of 54

ORIGINAL of the foregoing electronically filed
this 29" day of May, 2019.

COPY of the foregoing mailed/e-mailed
this 29" day of May, 2019, to:

Robert W. Boatman, Esq.
Shannon L. Clark, Esq.
Gallagher & Kennedy, P.A.
2575 E. Camelback Road
Phoenix, AZ 85016-9225
Attorneys for Plaintiffs

Brian R. Booker

Gordon Rees Scully Mansukhani LLP
One Renaissance Square

Two North Central, Suite 2200
Phoenix, AZ 85004

Attorney for Defendant Yokohama Tire Corporation

Jeffrey A. Swedo

Pro Hac Vice

Gordon Rees Scully Mansukhani, LLP
2211 Michelson Drive, Suite 400
Irvine, California 92612

Attorney for Defendant Yokohama Tire Corporation

/s/ Mary Creed

7635818.1

 
2575 Eost Camelback Road
Photnin, Arizons 85016-9225

Gollogher & Kennedy, PA.

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 44 of 54

Robert W. Boatman (009619
Shannon L. Clark (019708)
Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
602-530-8000

rwb@gknet.com
sle@gknet.com

Attorneys for Plaintiffs

FILED
Deanne Ramo
CLERK, SUPERIOR COURT
06/10/2019 4:47PM
BY: MSAMPLE
DEPUTY

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
Humphrey, AND ON BEHALF OF THE
STATUTORY BENEFICIARIES OF Barry Alan
Humphrey, deceased,

Plaintiffs,
Vs.

YOKOHAMA TIRE CORPORATION, a
California corporation; ACCUSHINE, INC., an
Arizona corporation, dba ACCUSHINE AUTO
SALES; JOHN and JANE DOES I-X; and ABC
COMPANIES I-X,

Defendants.

 

No. CV2018-00316

MOTION TO EXTEND TIME TO
FILE JOINT REPORT AND
PROPOSED SCHEDULING ORDER

(Assigned to the Honorable
Michala Ruechel)

Plaintiffs are in receipt of the Court’s Minute Entry scheduling a non-appearance

review on June 10, 2019, at 5:00 p.m., to make certain that the Joint Report and

Scheduling Order in this matter was filed.

This motion requests that the parties are allowed and additional 10 days to file the

 
Photenig, Arizona 85016-9225

Gollagher & Kennedy, P.A.
2575 East Camelback Rood

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 45 of 54

Joint Report and Proposed Scheduling Order and the Court’s review be continued until
June 20, 2019, at 5:00 p.m.

Good cause exists to allow parties additional time to file the Joint Report and
Proposed Scheduling Order, as well as the non-appearance review for a period of 10 days.

Plaintiff prepared a Joint Report and Proposed Scheduling Order and has emailed
the same to Defense counsel on April 30, 2019 and June 7, 2019 (Ex. 1). Plaintiffs’
counsel has received no input or response from Defense counsel.

Thus, Plaintiffs respectfully requests that this Court extend the non-appearance
review, currently scheduled for June 10, 2019, for a period of 10 days, to allow Defense
counsel additional time to confer with Plaintiffs’ counsel.

RESPECTFULLY SUBMITTED this 10" day of June, 2019.

GALLAGHER & KENNEDY, P.A.

By /s/ Shannon L. Clark
Robert W. Boatman
Shannon L. Clark
2575 East Camelback Road
Phoenix, Arizona 85016-9225
Attorneys for Plaintiffs

ELECTRONICALLY FILED

With the Clerk of the Court and COPY
delivered via ECF System this 10" day of
June, 2019, to:

Honorable Michala Ruechel
Navajo County Superior Court
Division 4

100 Code Talkers Drive
Holbrook, Arizona 86025

 
Photnin, Arizona 85016-9225

Gallagher & Kennedy, P.A.
2575 East Camelback Road

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 46 of 54

COPY of the foregoing mailed this
10 day of June, 2019, to:

Brian R. Booker, Esq.

Jeffrey A. Swedo, Esq.

Gordon & Rees Scully Mansukhani
2211 Michelson Drive, Suite 400
Irvine, California 92612

Attorneys for Defendant Yokohama

Jacob Speckhard, Esq.

JONES SKELTON HOCHULI, PLC

40 North Central Ave., Suite 2700
Phoenix, AZ 85004

Attorneys for Defendant Acchushine, Inc.

/s/ Roberta L. Schmidt

73592 14v 1/28424-0001

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 47 of 54

EXHIBIT 1
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 48 of 54

Schmidt, Roberta L.

From: Clark, Shannon L.

Sent: Friday, June 07, 2019 1:34 PM

To: bbooker@grsm.com

Ce: Schmidt, Roberta L.

Subject: Fwd: Humphrey - Joint Report D/L Monday 6/10 per Court Order

Attachments: GK_DOCS-#7080453-v1-Joint_Report.DOC; ATTO0001.htm; GK_DOCS-#7080471-v1-

Proposed_Scheduling_Oder.DOC; ATTO0002.htm

Need your input ASAP. Due Monday. If you don’t respond by 0900 Monday | will have to file our proposed dates and
note that they do not reflect your input despite a few months of trying. I'll say it nicely but hope | don’t need to.

Shannon

Sent from my iPhone
(please excuse any typos)

Begin forwarded message:

From: "Schmidt, Roberta L." <roberta.schmidt@gknet.com>

Date: June 7, 2019 at 11:16:05 AM MST

To: "Clark, Shannon L." <SLC@gknet.com>

Subject: Humphrey - Joint Report D/L Monday 6/10 per Court Order

This has to be filed by Monday, 6/10.

R
Gallagher&Kennedy | set, semi
Legal Assistant to
2575 E. Camelback Road, Suite 1100 Shannon L. Clark

Phoenix, Arizona 85016-9225 roberta.schmidt@gknet.com
602-530-8000 | www.gknet.com 602-530-8184
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 49 of 54

Schmidt, Roberta L.

From: Clark, Shannon L.

Sent: Tuesday, April 30, 2019 6:34 AM

To: Brian Booker; alacroix@jshfirm.com

Ce: Boatman, Robert W.; Boatman, Matt; Schmidt, Roberta L.

Subject: Fw: Humphrey - Joint Report and Proposed Scheduling Order

Attachments: GK_DOCS-#7080471-v1-Proposed_Scheduling_Oder.DOC; GK_DOCS-#7080453-v1-

Joint_Report.DOC

Gents:
This ok to file? | tweaked a few dates.

Shannon

 

From: Schmidt, Roberta L.

Sent: Monday, April 29, 2019 6:13 PM

To: Clark, Shannon L.

Subject: Humphrey - Joint Report and Proposed Scheduling Order

| made the edits requested.

Roberta
Roberta L. Schmidt
tallagher&Kennedy |  Reberat, Sere
2575 E, Camelback Road, Suite 1100 Shannon L. Clark

roberta.schmidt@gknet.com
602-530-8184

Phoenix, Arizona 85016-9225
602-530-8000 | www.gknet.com

 
o oO YT DH UH F&F WY HN =

NN BRD ND BQ BRD mth tt
Uk VW bo = SF © OM WI BD HW BR WH KH = ©

Case 3:19-cv-08185-DLR Document 1-3

Ryan J. McCarthy, Bar #020571
Alexander R. Lal roix, Bar #030166
JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700

Phoenix, Arizona 85004
Tel ephone: (602) 263-1789
Fax:* (602) 200-7878

mic jshfirm.com
alacroix@jshfirm.com
minuteentries@jshfirm.com

 

Attorneys for Defendant Accushine, Inc. dba
Accushine Auto Sales

Filed 06/20/19 Page 50 of 54

Tocketed
JUN 17 2019

Superior Court

SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF NAVAJO

MERLYNN PUHUYAOMA as Guardian and
Conservator of Leelyn Humphrey and Seinna
Humphrey, AND ON BEHALF OF THE
STA UTORY BENEFICIARIES OF Barry
Alan Humphrey, deceased,

Plaintiff,
v.

YOKOHAMA TIRE CORPORATION, a
California corporation; ACCUSHINE, INC.,
an Arizona corporation, dba ACCUSHINE
AUTO SALES; JOHN and JANE DOES I-X:
and ABC COMPANIES I-X,

Defendants.

 

 

 

NO. CV2018-003 16

ORDER TO DISMISS ACCUSHINE,
INC., DBA ACCUSHINE AUTO SALES
ONLY WITH PREJUDICE

Assigned to the Honorable Michala M.
uechel )

Upon stipulation of the parties and good cause appearing therefore;
IT IS ORDERED dismissing Defendant Accushine, Inc., dba Accushine Auto Sales

only, from the above-captioned matter, with prejudice, each side to bear their own costs and

attorney’s fees.

 
Oo OB NN DH BR WH WH =

NO NO WB bh ae ee} joke emhk tet
R&B SEBSBBRBEBSSERDRETER IE

Case 3:19-cv-08185-DLR Document1-3 Filed 06/20/19 Page 51 of 54

_ IT IS FURTHER ORDERED Yokohama Tire Corporation agrees not to name
Accushine as a nonparty at fault or allege that it was wholly or partly at fault under A.R.S. §12-

2506(B).
DATED this /S Asay of Lene 2019.
Dhl

Michala M. Ruechel

Cy GEN t Enna
CLOW - > Ooghor & Kann
roloy

 

Aawwie-Jonsr Sha thors Hoch
SHAD > Yordion Gino ALY ?

 
Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 52 of 54

EXHIBIT B
Gordon Rees Scully Mansukhani, LLP
2 North Central Avenue, Suite 2200

Phoenix, AZ 85004

Oo Se I DB Se WD HNO —

DO BRO BPO DO KH KH KH KR BR wm mB me re
ao tN HN A BP WY NYO KF DO Oo OO ND DB nH S&P WD NO KF OC

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 53 of 54

Brian R. Booker (SBN: 015637)

GORDON REES SCULLY MANSUKHANTI, LLP
2 North Central Avenue, Suite 2200

Phoenix, AZ 85004

Telephone: (602) 794-2491

Facsimile: (602) 265-4716

bbooker@grsm.com

Jeffrey A. Swedo (To be admitted pro hac vice)
GORDON REES SCULLY MANSUKHANI, LLP
2211 Michelson Drive, Suite 400

Irvine, CA 92612

Telephone: (949) 255-6950

Facsimile: (949) 474-2060

jswedo@grsm.com

Attorneys for Defendant
Yokohama Tire Corporation

SUPERIOR COURT OF THE STATE OF ARIZONA

NAVAJO COUNTY

MERLYNN PUHUYAOMA as
Guardian and Conservator of Leclyn oD
Humphrey and Seinna Humphrey,

ON BEHALF OF THE STATULORY
BENEFICIARIES OF Barry Alan
Humphrey, deceased,

Plaintiffs,
VS.

YOKOHAMA TIRE CORPORATION,
a California corporation; ACCUSHINE,
INC., an Arizona corporation, dba
ACCUSHINE AUT SALES; JOHN
and JANE DOES I-X; and ABC
COMPANIES I-X,

)
)
ND )
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendants.

 

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT, PARTIES, AND THEIR

ATTORNEYS

-PLEASE TAKE NOTICE that a Notice of Removal of this action was filed by
Defendant Yokohama Tire Corporation in the United States District Court for the District

of Arizona on June 19, 2019. A copy of the Notice of Removal (without exhibits) is

~]-

CASE NO.

S0900CV201800316

NOTICE OF FILING NOTICE OF
REMOVAL TO FEDERAL COURT

 
1
2
3
4
5
6
7
8
9
10
la,
28
323013
gee 14
gee
ESE 16
g3 0017
e° 18
19
20
21
22
23
24
25
26
27
28

1161643/39461168v.1

 

 

Case 3:19-cv-08185-DLR Document 1-3 Filed 06/20/19 Page 54 of 54

attached hereto as Exhibit 1, and is served and filed herewith.

Pursuant to 28 U.S.C. § 1446, the filing of the Notice of Removal in the United
States District Court, together with the filing of a copy of the Notice of Removal with this
Court, effects removal of this action and the above-captioned court may proceed no

further unless or until the case is remanded.

Dated this _*' day of June, 2019.

GORDON REES SCULLY
MANSUKHANI, LLP

By:

 

Brian R. Booker
Jeffrey A. Swedo (To be admitted
Pro Hac Vice)

Attorneys for Defendant
Yokohama Tire Corporation

ORIGINAL electronically filed this
—* day of June, 2019, with copies mailed to:

Robert W. Boatman

Shannon L. Clark

Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016-9225
Attorneys for Plaintiffs

 
